                Case 2:20-cv-00371-BJR Document 36 Filed 03/05/21 Page 1 of 1



                                                                      The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BE LABS, INC.,
                                                           CASE NO. 2:20-cv-00371-BJR
 9                                  Plaintiff,
                                                           ORDER GRANTING JOINT
10                   v.                                    STIPULATION OF DISMISSAL WITH
                                                           PREJUDICE
11   WATCHGUARD TECHNOLOGIES, INC,
12
                                    Defendant.
13

14

15            THIS MATTER having come before the Court on the parties’ Joint Stipulation of
16   Dismissal With Prejudice and the Court having reviewed the pleadings and evidence presented
17   and on file in this case, and the Court being fully advised as to the issues presented, the Court
18   hereby
19            ORDERS, ADJUDGES AND DECREES that parties’ Joint Stipulation of Dismissal With
20   Prejudice is hereby GRANTED.
21            IT IS SO ORDERED.

22            DATED this 5th day of March, 2021.

23                                                       s/Barbara J. Rothstein

24                                                 THE HONORABLE BARBARA J. ROTHSTEIN
                                                   UNITED STATES DISTRICT COURT
25

26


       ORDER GRANTING JOINT STIPULATION OF
       DISMISSAL WITH PREJUDICE - 1
       CASE NO. 2:20-cv-0371-BJR
